     0:19-cv-00487-JFA-PJG         Date Filed 07/17/20    Entry Number 43    Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH CAROLINA
                               ROCK HILL DIVISION


Donald Babb,                                             C/A No.: 0:19-487-JFA-PJG

                      Plaintiff,

v.                                                               ORDER

United States of America,

                      Defendant.

       The parties have jointly moved for this court to appoint a Magistrate Judge to

mediate their dispute without charge to the parties (ECF No. 39). The parties have agreed

to extend the mediation deadline to September 11, 2020.

       For good cause shown, the parties of record, together with their attorneys, are

hereby directed to mediate this case before the Honorable Shiva V. Hodges, United States

Magistrate Judge. The attorneys shall contact Judge Hodges directly to arrange a date and

time for mediation.

       IT IS SO ORDERED.


July 17, 2020                                      Joseph F. Anderson, Jr.
Columbia, South Carolina                           United States District Judge
